Citation Nr: 0107932	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the St. Vincent's Medical Center 
between February 20, 1999 and February 21, 1999.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 decision by the Veterans Affairs 
Medical Center (VAMC) in Lake City, Florida, which denied the 
veteran's claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred at St. Vincent's 
Medical Center between February 20, 1999 and February 21, 
1999.  


FINDINGS OF FACT

1.  Between February 20, 1999 and February 21, 1999, the 
veteran received private medical treatment for high grade 
left ureteral obstruction from distal stone with associated 
complaints of left flank pain.  

2.  Payment or reimbursement of the costs of medical services 
rendered by St. Vincent's Medical Center between February 20, 
1999 and February 21, 1999 was not authorized by the VA.

3.  At the time of the veteran's treatment, he was not 
service-connected for any disabilities, he was not rated 
permanently and totally disabled due to service- connected 
disability, nor was he participating in a course of 
vocational rehabilitation under the auspices of the VA.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses provided to the veteran at St. Vincent's Medical 
Center between February 20, 1999 and February 21, 1999 have 
not been met.  38 U.S.C.A. §§ 1710, 1728, 7304 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 17.52, 17.53, 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for 
reimbursement of unauthorized medical expenses.  There is no 
issue as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has also secured all obtainable, relevant 
medical records that the veteran has identified as pertinent 
to his claim, and VA has satisfied its duty with respect to 
such records and is in receipt of sufficient information to 
proceed.  Accordingly, VA's duty to assist the claimant has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  In 
addition, the veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the statement of the case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  It is clear that the veteran was informed of the 
reasons for the decision, was informed of his right to appeal 
and provided a telephone number if he had any questions 
concerning the matter.  The Board therefore finds that the 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claim, have 
been satisfied.

The law and regulations state that prior authorization is 
required for private hospitalization at VA expense.  The 
Board notes that 38 C.F.R. § 17.54 states that in emergency 
cases, prior authorization will include telephone calls to 
the VA within 72 hours of the veteran's admission.  

Medical records from the St. Vincent's Medical Center show 
that the veteran received various emergency room services 
between February 20, 1999 and February 21, 1999.  He 
initially reported with complaints of left flank pain, 
nausea, cramping and vomiting.  An intravenous pyelogram 
revealed a possible one-centimeter distal stone on the left 
with high grade obstruction and possible forniceal rupture.  
He was initially treated with intravenous fluids and 
narcotics.  He then underwent a cystoscopy, left retrograde 
pyelogram and ureteroscopy with stone basket manipulation and 
placement of a double-J stent.  

In June 1999, the VA Medical Center (VAMC) in Lake City, 
Florida, denied the veteran's claim of entitlement to payment 
or reimbursement of unauthorized medical expenses incurred at 
the St. Vincent's Medical Center between February 20, 1999 
and February 21, 1999.  The VAMC's decision indicates that 
the veteran's claim was denied because at the time of 
treatment he did not have any service-connected disabilities.  

In the instant case, the veteran contends that he was on his 
way to a VA facility in Gainesville in the middle of the 
night with severe pain in his side, but that the pain became 
so bad that he had to go to St. Vincent's Medical Center.  He 
further asserts that he was told by VA personnel that in the 
event of an emergency, he should go to the nearest emergency 
room.  

The veteran has submitted a copy of an undated letter from VA 
to him which states that in the event of an emergency, he 
should call 911 or go to the nearest emergency room.  

Reimbursement for expenses not previously authorized is 
permitted only under the following circumstances: (a) 
treatment was for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
observed that given the Congress' use of the conjunctive 
"and" in the statute, all three statutory requirements would 
have to be met before reimbursement could be authorized.  
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

38 C.F.R. § 17.53 (formerly 17.50c) sets forth limitations on 
use of public or private hospitals.  That section provides 
that the admission of any patient to a private or public 
hospital at VA expense will only be authorized if a VA 
medical center or other Federal facility to which the patient 
would otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
In those instances where care in public or private hospitals 
at VA expense is authorized because a VA or other Federal 
facility was not feasibly available, as defined in this 
section, the authorization will be continued after admission 
only for the period of time required to stabilize or improve 
the patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated.

In this case there is no evidence that the veteran has been 
service connected for any disability, is permanently and 
totally disabled as a result of a service-connected 
disability, or that he has participated in a vocational 
rehabilitation program.

The veteran asserts that even though he was on his way to a 
VA facility for treatment, he developed such severe pain that 
he had to go to St. Vincent's Medical Center.  He further 
argues that he was told by VA that in the event of an 
emergency, he should call 911 or go to the nearest emergency 
room.  However, the Board notes that the VA's notice which 
has been submitted by the veteran does not state that VA will 
pay for any and all such emergency services, regardless of 
whether the applicable criteria are met.  In addition, while 
the veteran's statements are entirely credible, and while he 
may very well have been in great pain at the time he sought 
treatment at St. Vincent's Medical Center, consideration of 
the emergent nature of the circumstances and the availability 
of a VA facility are not undertaken under § 17.120 unless the 
veteran is found to have satisfied the requirements of 
§ 17.120(a).  As there is no evidence to show that that 
veteran meets any of these criteria, the claim for payment or 
reimbursement of expenses in association with his private 
hospitalization from February 20, 1999 to February 21, 1999 
is denied.




ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at the St. Vincent's Medical Center between 
February 20, 1999 and February 21, 1999 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

